                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

IVY ROOM LLC, dba TIMELESS
GALLERIA and ERIKA REED, an
individual,                                         Case No. 21-10910

                   Plaintiffs,                      Paul D. Borman
                                                    United States District Judge
v.

CITY OF HAZEL PARK, MAYOR
MICHAEL WEBB, in his individual and
official capacity, COMMUNITY
DEVELOPMENT DIRECTOR JEFFREY
CAMPBELL, in his individual and official
capacity, CITY MANAGER EDWARD
KLOBUCHER, in his individual and official
capacity, and CITY ATTORNEY and
PROSECUTOR MELISSA SCHWARTZ, in
her individual and official capacity,

               Defendants,
_________________________________/

   OPINION AND ORDER DENYING PLAINTIFFS’ EMERGENCY
  MOTION FOR PRELIMINARY INJUNCTION OR ALTERNATIVELY
      FOR TEMPORARY RESTRAINING ORDER (ECF NO. 8)

      On April 2, 2021, Plaintiffs Ivy Room LLC, dba Timeless Galleria and Erika

Reed filed their Complaint in Oakland County Circuit Court against Defendants City

of Hazel Park, Mayor Michael Webb, Jeffrey Campbell, Edward Klobucher, and

Melissa Schwartz. (ECF No. 1-1, Complaint.) Plaintiffs allege that Defendants’

                                        1
revocation of Plaintiffs’ business license pursuant to the City of Hazel Park’s Code

of Ordinances violates their constitutional due process and equal protection rights.

Plaintiffs also assert several state law tort claims. Plaintiffs filed a Motion for

Temporary Restraining Order and/or Preliminary Injunction in the state court on

April 14, 2020, which was scheduled for hearing in the Oakland County Circuit

Court on April 28, 2021. (ECF No. 1-2, Motion and Notice of Hearing.) However,

before that hearing was held, Defendants timely removed this action to this Court on

April 22, 2021. (ECF No. 1.)

      Now before the Court is Plaintiffs’ May 14, 2021 Emergency Motion for

Preliminary Injunction or Alternatively for Temporary Restraining Order. (ECF No.

8, Pls.’ Mot.)1 Defendants have filed a response to Plaintiff’s motion. (ECF No. 17,

Defs.’ Resp.)

      The Court held a hearing using Zoom videoconference technology on

Thursday, May 27, 2021, at which counsel for Plaintiffs and Defendants appeared.




1
  Upon receipt of Plaintiffs’ motion, the Court initially held a telephonic status
conference with the parties on May 17, 2021 to discuss the motion, and the parties
agreed to first try to facilitate this matter with the magistrate judge. Magistrate Judge
Kimberly G. Altman held a settlement conference with the parties on May 20, 2021,
which was unsuccessful. The Court then ordered Defendants to respond to Plaintiffs’
motion, and scheduled the motion for a hearing. (ECF No. 13.)
                                              2
For the reasons that follow, the Court DENIES Plaintiffs’ Emergency Motion for

Preliminary Injunction or Alternatively for Temporary Restraining Order.

                       I.    FACTUAL BACKGROUND

      On November 26, 2019, Plaintiff, Ericka Reed, submitted her first application

for a business license for the Ivy Room, LLC “Ivy Room”, dba Timeless Galleria,

located at 21502 John R Road, Hazel Park, MI 48030. (ECF No. 17-2, 11/26/19

Business License Application and Denial, PageID.299-300.) This application was

denied by the City of Hazel Park (“City”) for failure to get final approval from the

Hazel Park Police Department. (Id.) Plaintiff submitted a second business license

application for the same location on April 22, 2020. (ECF No. 17-3, 4/22/2020

Business License Application, PageID.302.). That application listed the applicant’s

“business activities” as “Baby showers – B-day parties – Graduation parties.” (Id.)

On June 9, 2020, the Hazel Park City Council approved the business license for the

Ivy Room. (ECF No. 17-5, 6/9/2020 City Council Minutes, PageID.307.)

      The City subsequently received a number of complaints from residents

regarding noise and other issues occurring during events held at the Ivy Room. On

August 30, 2020, a formal complaint was filed with the Hazel Park Police

Department (“Police Department”) regarding an event held at the Ivy Room. (ECF

No. 17-8, 8/30/2020 Police Report, PageID.324-27.) That complaint involved a

                                         3
“loud/annoying party” with approximately 200 people observed in the venue, in the

parking lot, and in nearby parking lots. (Id.) According to the report, upon arriving

on the scene at approximately 1:30 a.m., officers observed loud music being played

from the venue and from parked vehicles, attendees carrying open liquor bottles in

the venue and in the parking lots, and very few attendees wearing PPE. (Id.)

Responding officers also observed no bartender or representative of the venue on the

premises to take responsibility for the actions of the patrons. (Id.) Officers noted that

they were able to hear the loud music being played from a block away. (Id.)

      On September 20, 2020, the Police Department received another complaint

regarding “a large gathering” of people “being excessively noisy and parked all

over” at the Ivy Room. (ECF No. 17-9, 9/20/2020 Police Report, PageID.329-30.)

      The City issued its first Notice of Revocation for Business License for the Ivy

Room on September 24, 2020. (ECF No. 17-10, 9/24/2020 Notice of Revocation,

PageID.332-34.) The Notice discussed in detail the August 30, 2020 police report,

noted that the Ivy Room does not have a liquor license and thus “open intoxicants

are not permitted at this location,” and also noted that when the police arrived, “there

was no supervisor or person-in-charge who appeared to take responsibility for the

actions of the patrons of the business,” and that “[b]y having no supervisor or person-

in-charge present,” this “jeopardized public health, safety and welfare by: 1) failing

                                           4
to ensure the safety of the patrons; 2) [and] failing to supervise and ensure the actions

of its patrons complied with laws, ordinances, and licensing; 3) did not adversely

affect the public health, safety and welfare of the surrounding areas; and 4) did not

interfere with the neighborhood’s quiet use and enjoyment of their property.” (Id.)

The Notice stated that “[t]he loud and crowded gathering violated provisions of the

zoning ordinance, including, the parking ordinance (Chapter 17.28), the conditions

of the business license, and required conditions contained in the local business

district zoning ordinance that all business shall be conducted wholly within an

enclosed building (Chapter 17.44, Section 17.44.050).” (Id.) The Notice advised, in

accordance with the City Ordinance, that the revocation would be effective ten days

after written notice is delivered. (Id.) See City Ordinance 5.03.130(B)(4). The Notice

further advised that Plaintiffs “may appeal a decision to the Hazel Park City Council

within ten days from receipt of this letter, and must, among other requirements as

set forth in Section 5.03.150, be initiated by written request.” (Id.) Thus, there was

a notice to the Plaintiffs on the right to appeal.

      The Notice of Revocation was issued pursuant to Hazel Park Code of

Ordinances, Section 5.03.130(B). That Ordinance provides, in pertinent part:

      B.     Revocation of License.

             1.     Any License for Cause Upon Investigation. Any license
                    issued under this chapter may be revoked by the mayor
                                         5
                   upon the investigation and written recommendation of the
                   chief of police, fire chief, community development
                   director or enforcement officer for a violation of this
                   chapter by the licensee; or if the licensee no longer
                   qualifies for a licensee or if the licensee’s license has
                   been suspended three times in a ten-year period; or if the
                   licensee has misrepresented or withheld information on
                   the original application or any renewal application.

             2.    Written Notice Served Upon Licensee. Written notice of
                   such revocation shall be served upon the licensee by
                   delivery to the licensee, by delivery of the establishment,
                   by depositing the same in the United States mail, postage
                   prepaid, certified or registered mail, return receipt
                   requested, addressed to the licensee at the address shown
                   on the license. Such notice shall be deemed served upon
                   the licensee upon deposit thereof in the United States
                   mail.

             3.    Contents of Notice. The notice of revocation shall inform
                   the licensee of the reasons for such revocation, and the
                   right of appeal under the provisions of this chapter.

             4.    Effective Date. Such revocation shall be effective ten
                   days after written notice is delivered to the licensee.

             5.    Right of Appeal to the city council. Any revocation by
                   the mayor may be appealed to the city council.

City Ordinance 5.03.130(B) (emphasis added).

      Hazel Park City Ordinance 5.03.150, Denial, suspension or revocation

– Appeal, provides in relevant part:

      A.     Licensee May Appeal to City Council. Within ten days of
             service of the written notification of denial, suspension or


                                         6
            revocation of a license, the applicant or licensee, as the case
            may be, may appeal such action to the city council.

                                          ***
      C.    Action Initiated by Written Objection. The appeal to the city
            council shall be initiated by filing a written objection to the
            action denying, suspending or revoking a license with the clerk.
            The written objection shall state what action is being appealed
            from and shall have attached thereto a copy of the written notice
            of the action complained of and shall specifically state the
            reasons for believing the action was erroneous.

      D.    Hearing Scheduled by Clerk. Upon receipt of an appeal, the
            clerk shall schedule such appeal for a hearing before the city
            council at its next regularly scheduled meeting and inform the
            person who initiated the appeal of the time and place of such
            meeting and of the opportunity to appeal and be heard by the
            city council at such meeting.

      E.    Stay Pending Final Decision. An appeal of any suspension or
            revocation shall automatically stay such suspension or
            revocation pending the final decision of the city council.

                                       ***

      G.    Further Appeal to Circuit Court. Any person aggrieved by the
            final decision of the city council may pursue an appeal of such
            decision to the Oakland County circuit court. The time and
            procedure for filing such appeal shall be in accordance with the
            state of Michigan Administrative Procedures Act of 1969, as
            amended, being M.C.L. 24.302 et seq and the Michigan Court
            Rules.

City Ordinance 5.03.150.

      On October 8, 2020, Plaintiffs filed a request for appeal, per the Ordinance.

(ECF No. 17-12, 10/8/2020 Request for Appeal, PageID.338-39.) Plaintiffs’ filing

                                        7
of the appeal “automatically stay[ed]” the revocation of the business license

“pending the final decision of the city council.” City Ordinance 5.03.150(E).

Plaintiffs’ appeal was heard at the October 13, 2020 Hazel Park City Council

meeting. (ECF No. 17-13, 10/13/2020 City Council Minutes, PageID.341-45.)

Plaintiffs’ attorney attended on behalf of Plaintiffs, and spoke at the hearing. (Id.) In

addition, a resident who lives near the venue spoke “regarding past conduct of the

patrons of the business,” and the Fire Marshall also spoke regarding his observations

of the property. (Id.) At the conclusion of the appeal hearing, the City Council

approved a motion to reinstate the Ivy Room’s license subject to certain conditions.

(Id.) Specifically, the Ivy Room would receive its business license as long as it

operated in in accordance with the following conditions:

     1. An in-building dumpster enclosure must be constructed with a door
        to the alley with all licensed permits and inspections conducted.

     2. The building must find and develop a shared parking arrangement for
        25 additional spaces.

     3. A representative and/or manager must always be on-site when the
        facility is occupied.

     4. The business shall cease operations at 9:00 p.m.

     5. No outdoor activities whatsoever without prior approval from City
        Manager’s Office.



                                           8
        6. Occupancy must be set at no more than 76 persons per instructions
           from the Fire Department and the Fire Marshall.

        7. A special inspection of the property is to be performed.

(Id.)

        On October 9, 2020, just prior to the appeal hearing, another noise complaint

was filed with the Police Department at approximately 10:06 p.m. (ECF No. 17-11,

10/9/2020 Police Report, PageID.336.) The responding officer noted the event hall

was “blaring music,” that he “[s]poke to security outside,” and “they stated they

would turn the music down.” (Id.)

        And again, on October 31, 2020, another individual made a formal complaint

to the Police Department regarding reckless driving and loud noise by patrons in the

Ivy Room’s parking lot. (ECF No. 17-16, 10/31/2020 Police Report, PageID.350.)

The responding officer noted that it was “all quiet upon arrival” and that a “group of

Mopar cars [were] advised.” (Id.)

        On January 23, 2021, the Police Department received another formal

complaint for a loud/annoying party at the Ivy Room. (ECF No. 17-17, 1/21/21

Police Report, PageID.352.). The officer noted upon arrival that he heard “loud bass

from the building” and that he “made contact with employees/security on scene who

were advised on the noise.” (Id.) According to a video of the February 23, 2021 City

Council meeting, the complaining resident was so angered and concerned by the
                                      9
noise and events occurring at the Ivy Room, that she made a recording on her cell

phone at approximately 12:21 a.m. to document the events and to provide evidence

to City representatives. (ECF No. 17-22, 2/23/21 City Council Meeting Video at

19:57 to 21:00). The video provided by the resident shows multiple cars loudly and

continuously honking their horns and many individuals yelling and screaming at

12:21 a.m. while at the Ivy Room. (Id. at 20:50 to 22:18). According to the resident,

the noise coming from the Ivy Room on that date was recorded from inside of her

home with the windows completely closed. (Id. at 24:20 to 25:38). Finally, the

resident also stated that she has a special needs child with Asperger’s Syndrome who

has to be medicated due to the sensory overload that she experiences when the Ivy

Room has an event. (Id. at 24:20 to 25:38). The January 23, 2021 police report states

that the responding officer “made contact with employees/security on scene who

were advised on the noise,” and thus establishes that the noise was connected to an

event at the Ivy Room. (ECF No. 17-17, 1/23/21 Police Report, PageID.352.) The

videos were played at the council meetings, which defense counsel attended, and

were provided to the Court to view, which it did review.

      Based on the Ivy Room’s “continued violations of state laws and regulations

and local ordinances,” the City issued a second Notice of Revocation for Business

License for the Ivy Room on January 26, 2021. (ECF No. 17-19, 1/26/21 Notice of

                                         10
Revocation, PageID.355-56.) The Notice advised that “due to continued violations

of state laws and regulations and local ordinances, effective ten (10) days from the

date of this letter the business license for your client ... is revoked.” (Id.) As before,

the Notice advised Plaintiffs of their right to appeal. (Id.) Following Plaintiffs’

receipt of the Notice of Revocation, City Attorney Melissa Schwartz and Plaintiffs’

counsel Fallon Moore had a phone conversation discussing Plaintiffs’ “violations of

state law and regulations, and local ordinances” as referenced in the Notice of

Revocation. (ECF No. 17-20, 1/26/21 Email, PageID.358.)

      Again, per Plaintiff’s February 5, 2021 written request, Plaintiff was provided

an appeal hearing before the City Council on February 23, 2021, as provided in the

City Ordinance, 5.03.150. (ECF No. 17-21, Plaintiff’s 2/5/21 Appeal Request,

PageID.360; ECF No. 17-22, 2/23/21 City Council Minutes, PageID.362-65.) The

revocation was stayed pending the appeal. At the appeal hearing, Plaintiff’s counsel,

Fallon Moore once again attended on behalf of the Ivy Room and Ericka Reed. (ECF

No. 17-22, 2/23/21 City Council Minutes, PageID.362-65.) At the February 23, 2021

appeal hearing, the City Council decided that the Ivy Room’s business license would

remain revoked. (Id.). Plaintiffs then filed the present action following the City’s

revocation of the business license. (ECF No. 1-1, Complaint.)



                                           11
                           II.    LEGAL STANDARD

      Temporary restraining orders and preliminary injunctions are extraordinary

remedies designed to protect the status quo pending final resolution of a lawsuit. See

University of Texas v. Camenisch, 451 U.S. 390 (1981). Whether to grant such relief

is a matter within the discretion of the district court. Certified Restoration Dry

Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 540 (6th Cir. 2007).

      A preliminary injunction is “an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008) (citation omitted).

A plaintiff bears the burden of demonstrating entitlement to preliminary injunctive

relief. Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). Such relief will only

be granted where “the movant carries his or her burden of proving that the

circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cnty.

Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

      When considering a motion for injunctive relief, the Court must balance the

following factors: (1) whether the movant has a strong likelihood of success on the

merits; (2) whether the movant would suffer irreparable injury absent preliminary

injunctive relief; (3) whether granting the preliminary injunctive relief would cause

substantial harm to others; and (4) whether the public interest would be served by

                                         12
granting the preliminary injunctive relief. Certified Restoration Dry Cleaning

Network, 511 F.3d at 542. These same factors are considered in evaluating whether

to issue a temporary restraining order. Ohio Republican Party v. Brunner, 543 F.3d

357, 361 (6th Cir. 2008). “Although no one factor is controlling, a finding that there

is simply no likelihood of success on the merits is usually fatal.” Gonzales v. Nat’l

Bd. of Medical Examiners, 225 F.3d 620, 625 (6th Cir. 2000).

      “[T]he proof required for the plaintiff to obtain a preliminary injunction is

much more stringent than the proof required to survive a summary judgment

motion....” Leary, 228 F.3d at 739. A plaintiff must do more than just “create a jury

issue,” and must persuade the court that it has a likelihood of succeeding on the

merits of its claims. Id. A plaintiff must demonstrate that it is likely to suffer

irreparable harm in the absence of an injunction. See Winter, 555 U.S. at 22 (“Our

frequently reiterated standard requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.”)

(emphasis in original) (internal citations omitted). “The ‘key word’ in determining

the extent of an injury sufficient to support the award of injunctive relief is

‘irreparable.’ Mere injuries, however substantial, are not enough. Rather, ‘the harm

alleged must be both certain and immediate, rather than speculative or theoretical.’”

Hudson v. Caruso, 748 F. Supp. 2d 721, 730 (W.D. Mich. 2010) (quoting Michigan

                                         13
Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th

Cir. 1991)). “This is because the preliminary injunction is an extraordinary remedy

involving the exercise of a very far-reaching power, which is to be applied only in

[the] limited circumstances which clearly demand it.” Leary, 228 F.3d at 739

(internal quotation marks and citation omitted, alteration in original).

                                   III.   ANALYSIS

      Plaintiffs argue that, “[l]ooking at the four factors, each factor weighs in favor

of (or at least does not weigh in opposition to) the injunction to prevent Plaintiff

from suffering harm in the form of denial of minimum due process under Section

5.03.130(B).” (Pls.’ Mot. at p. 12, PageID.217.) Defendants contend in response that

the four factors weigh against Plaintiffs’ request for a preliminary injunction or

temporary restraining order. (Defs.’ Resp. at pp. 8-15, PageID.288-95.)

      A.     Likelihood of Success on the Merits

      “In order to establish a likelihood of success on the merits of a claim, a

plaintiff must show more than a mere possibility of success. However, it is ordinarily

sufficient if the plaintiff has raised questions going to the merits so serious,

substantial, difficult, and doubtful as to make them a fair ground for litigation and

thus for more deliberate investigation.” Six Clinics Holding Corp., II v. Cafcomp

Sys., Inc., 119 F.3d 393, 402 (6th Cir. 1997) (citations omitted).

                                          14
      Although Plaintiffs’ Complaint contains eleven counts, Plaintiffs only address

their procedural due process claims in their instant motion. (Pls.’ Mot. at pp. 12-14,

PageID.217-19.)2 A procedural due process claim requires a two-part analysis: (1)

whether the alleged deprivation involves a protected property interest, and (2)

whether “the procedures attendant upon that deprivation were constitutionally

sufficient.” Mator v. City of Ecorse, 301 F. App’x 476, 479 (6th Cir. 2008) (citing

Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989)). Constitutionally

sufficient procedure “generally involves both prior notice and an opportunity for a

pre-deprivation hearing.” Id. (citing Braun v. Ann Arbor Charter Twp., 519 F.3d

564, 572 (6th Cir. 2008); Harris v. City of Akron, 20 F.3d 1396, 1401 (6th Cir.

1994)). “The fundamental requirement of due process is the opportunity to be heard

‘at a meaningful time and in a meaningful place.’” Mathews v. Eldridge, 424 U.S.

319, 333 (1976). “But where a pre-deprivation hearing is impracticable or quick

action is necessary, a post-deprivation hearing may be adequate.” Mator, 301 F.

App’x at 479 (citing Harris, 20 F.3d at 1401).


2
  Plaintiffs have not offered any argument that they are entitled to a preliminary
injunction based on the other claims in their complaint, and their failure to do so
constitutes a waiver or abandonment of such an argument at this proceeding.
McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in
a perfunctory manner, unaccompanied by some effort at developed argumentation,
are deemed waived. It is not sufficient for a party to mention a possible argument in
the most skeletal way, leaving the court to ... put flesh on its bones.”).
                                          15
      Plaintiffs claim that Defendants “fail[ed] to provide adequate notice of the

reasons for the revocation [of the business license], an opportunity to present

evidence, or a hearing of any kind.” (Pls.’ Resp. at p. 12, PageID.217.) Plaintiffs

contend that “Hazel Park Code of Ordinances Section 5.03.130(B) is facially invalid

as it does not require a hearing of any kind, at any time, pre or post deprivation, and

regardless as to whether an emergency or exigent circumstance exists or not.” (Id.)3

      Defendants respond that Plaintiffs fail to assert a cognizable constitutional due

process claim because “Plaintiff’s own admissions and the City records provide that

not only was Plaintiff given proper notice of the reasons for revocation in a variety

of formats, but Plaintiff also was given two full and fair appeal hearings where

Plaintiff was represented by counsel, had the opportunity to defend herself against


3
  Plaintiffs rely, in part, on Johnson v. Morales, 946 F.3d 911 (6th Cir. 2020), for
their contention that they were not provided adequate constitutional due process.
However, Johnson is readily distinguishable from the facts of this case. In Johnson,
the plaintiff’s business license was immediately suspended following an incident in
which individuals, who were not guests of the plaintiff’s restaurant, started shooting
at the restaurant. Id. at 916. The notice of immediate suspension also informed
plaintiff that she would have to “show cause” at a hearing as to why her license
should not remain suspended. Id. at 917. The Sixth Circuit noted that “‘[t]he failure
to provide a hearing prior to license or permit revocation does not per se violate due
process,’” id. at 921, but found, in part, under the facts of that case, that plaintiff
“stated a viable procedural due process claim based on the government’s failure to
provide her some type of hearing before suspending her license.” Id. at 925. In this
case, Plaintiffs’ license was not immediately revoked, she was provided a hearing
prior to revocation, and the notice of revocation in fact remained stayed pending the
final decision of the City Council after Plaintiffs’ appeal.
                                          16
all allegations, and had the opportunity to provide evidence against the known

allegations.” (Defs.’ Resp. at p. 9, PageID.289.)

      The Court concludes that Plaintiffs fail to demonstrate a likelihood of success

on the merits of their procedural due process claim. First, contrary to Plaintiffs’

assertion that the City Ordinance is “highly flawed” and allowed “unconstitutional

conduct,” the Court finds that the Code provides constitutionally adequate process.

See Mathews, 424 U.S. at 333 (“The fundamental requirement of due process is the

opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”). City

Code Section 5.03.130(B) provides a license “may be revoked by the mayor upon

investigation and written recommendation of the chief of police, fire chief,

community development director or enforcement officer,” that “[w]ritten notice of

such revocation shall be served upon the licensee[,]” and that “[a]ny revocation by

the mayor may be appealed to the city council.” § 5.03.130(B)(1), (2), (5). City

Code Section 5.03.150 provides that “[w]ithin ten days of service of the written

notification of denial, suspension or revocation of a license, the applicant or licensee

... may appeal such action to the city council,” that “appeal to the City council shall

be initiated by filing a written objection to the action ... [which] shall specifically

state the reasons for believing the action was erroneous,” that “[u]pon receipt of an

appeal, the clerk shall schedule such appeal for a hearing before the city council at

                                          17
its next regularly scheduled meeting and inform the person who initiated the appeal

of the time and place of such meeting and of the opportunity to appeal and be heard

by the city council at such meeting,” and “[a]n appeal ... shall automatically stay

such suspension or revocation pending the final decision of the city council.” City

Code § 5.03.150(A), (C) - (E). Finally, “[a]ny person aggrieved by the final decision

of the city council may pursue an appeal of such decision to the Oakland County

circuit court.” Id. § 5.03.150(G). The Code therefore provides for both notice and

pre-deprivation and post-deprivation hearings and thus provides constitutionally

sufficient procedural due process. See Braun, 519 F.3d at 572.

      Second, pursuant to the City Code, Plaintiffs were given proper notice of the

revocation of their business license in September 2020 and January 2021, and in

both instances requested and received an appeal hearing, in accordance with the City

Ordinance. Specifically, Plaintiffs admit that they received the September 24, 2020

Notice of Revocation, that they requested an appeal to the City Council, which was

granted, and that they appeared at the hearing, through counsel, on October 13, 2020,

and received a favorable decision. (ECF Nos. 17-10, 17-12, 17-13.) Plaintiffs further

admit that they received the January 26, 2021 Notice of Revocation, that they

requested an appeal to the City Council, and that they appeared at the hearing,

through counsel, on February 23, 2021. (ECF Nos. 17-19, 17-21, 17-22.) It was only

                                         18
after proper notice and a full and fair opportunity to be heard that the City Council

revoked Ivy Room’s business license. (ECF No. 17-22). An evidentiary hearing is

not required prior to revocation of the business license, and the present

administrative procedures fully comport with due process. See Mathews, 424 U.S.

at 349. Plaintiffs then appealed that decision by filing suit in the Oakland County

Circuit Court. (ECF No. 1-1, Complaint.)

      Thus, Plaintiffs received proper notice, a hearing, and an opportunity to be

heard, and thus they are unlikely to succeed on the merits of their procedural due

process claim. This factor weighs against granting Plaintiffs’ motion for a

preliminary injunction.

      B.     Irreparable Harm

      Plaintiffs bear the burden of showing that in the absence of an injunction they

will “suffer actual and imminent harm rather than harm that is speculative or

unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006); see also

Winter, 555 U.S. at 22 (a mere “possibility” of irreparable injury is insufficient for

a preliminary injunction). An irreparable harm is one that is “not fully compensable

by monetary damages.” Overstreet, 305 F.3d at 578. An inadequate showing of

irreparable harm will preclude the injunctive relief sought. Patio Enclosures, Inc. v.

Herbst, 39 F. App’x 964, 967 (6th Cir. 2002) (observing that “the demonstration of

                                         19
some irreparable injury is a sine qua non for issuance of an injunction”) (citing

Friendship Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100, 105 (6th Cir.

1982)).

      Plaintiffs assert that they “will suffer irreparable harm if her business license

remains revoked and her only source of livelihood is unjustifiably taken,”

presumably because Plaintiff faces eviction from the property located at 21502 John

R Rd. (Pls.’ Mot. at p. 13, PageID.218.)4

      Defendants respond that Plaintiffs’ own supporting documents establish that

Plaintiffs were already behind in the monthly rental payments and facing eviction

before the City took the enforcement action on January 26, 2021. (Defs.’ Resp. at

pp. 12-13, PageID.292-93.) Specifically, Plaintiffs’ Complaint attaches a Demand

for Possession/Nonpayment of Rent Notice from their landlord dated March 4, 2021.

(ECF No. 1-1, PageID.126.) That Notice states that Plaintiff is behind in her monthly

rent in the amount of $7,999.00 (id.), which is over two months of rental payments,

as Plaintiffs’ lease agreement shows the monthly rental payment to be $3,333.00 per

month. (ECF No. 1-1, PageID.128.) Therefore, Plaintiffs were in arrears at least as



4
 Plaintiffs also argue that “[a] showing of a likely violation of constitutional rights
constitutes irreparable harm justifying a preliminary injunction.” (Pls.’ Mot. at p. 13,
PageID.218). However, as explained above, Plaintiffs have failed to show a likely
violation of their constitutional rights.
                                          20
of January 4, 2021, before the City took enforcement action on January 26, 2021,

and ultimately revoked Plaintiffs’ business license on February 23, 2021. Thus,

Defendants argue, “if Plaintiff is evicted from her property, it will be due to her own

conduct and cannot serve as the basis for this Court to grant an extraordinary remedy

such as a Preliminary Injunction or TRO.” (Defs.’ Resp. at p. 14, PageID.294.)

      While Plaintiffs allege that their constitutional due process rights are

jeopardized by the City’s practices, that argument is without merit because, as

discussed above, they fall woefully short in proving a constitutional procedural due

process violation. See Overstreet, 305 F.3d at 578. Plaintiff received two public

appeal proceedings, which her counsel attended, at which the City provided

compelling evidence establishing Plaintiffs’ violations.

      Further, Plaintiffs have failed to show why, if after resolution of the case,

money damages would not fully compensate them. “The harm alleged cannot be

‘speculative or theoretical.’ Rather, ‘[i]n order to substantiate a claim that irreparable

injury is likely to occur, a movant must provide some evidence that the harm has

occurred in the past and is likely to occur again.’” Lieberman v. Husted, 900 F. Supp.

2d 767, 781 (E.D. Mich. 2012) (quoting Michigan Coalition of Radioactive Material

Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991)). Plaintiffs provide no



                                           21
factual support that their damages are difficult to calculate and therefore not fully

compensable.

      Accordingly, Plaintiffs fail to show that irreparable harm is likely, and this

factor also disfavors granting the requested injunctive relief.

      C.     Possibility of Substantial Harm to Others and Serving the Public
             Interest

      Lastly, to be granted a preliminary injunction or temporary restraining order,

Plaintiffs have to show that an injunction should be entered in order to prevent

substantial harm to others and to serve the public interest. The Court concludes that

Plaintiffs have not made such a showing.

      Plaintiffs argue that “[i]ssuing an injunction against the unconstitutional

ordinance will cause no substantial harm to others, thereby fulfilling the third

factor,” and that “it is in the public’s interest to have local government regulations

that comply with the requirements the constitution imposes.” (Pls.’ Mot. at pp. 13-

14, PageID.218-19.) Defendants respond that granting Plaintiffs’ motion “poses a

substantial harm to the safety and welfare of the general public as the City will be

prevented from making a valid revocation to a business that is causing harm to the

health, welfare, and safety of the City and its residents.” (Defs.’ Resp. at pp. 14-15,

PageID.294-95.)


                                          22
      The Court is not persuaded by Plaintiffs’ allegations that the public interest is

best served by circumventing the ordinances the City has in place, when the

ordinances at issue have not been shown to be in violation of the constitutional

procedural due process rights of its constituents. Thus, these factors weigh against

granting Plaintiffs’ motion as well. Indeed, the Court finds that Defendant City has

clearly established continuous violation by Plaintiffs of state laws and City

Ordinances.

      Therefore, the Court finds that all four factors discussed above weigh in favor

of denying Plaintiffs’ Emergency Motion for Preliminary Injunction or Alternatively

for Temporary Restraining Order.

                              IV.    CONCLUSION

     For the reasons stated above, Plaintiffs’ Emergency Motion for Preliminary

Injunction or Alternatively for Temporary Restraining Order (ECF No. 8) is

DENIED.



IT IS SO ORDERED.

                                              s/Paul D. Borman
Dated: May 28, 2021                           Paul D. Borman
                                              United States District Judge



                                         23
